NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
BENJAMIN ALLI, SHAKI ALLI, AND BSA
CORPORATION,
PEczintiffs-AppeHants,
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5100
Appr-331 from the United States Court of Fc-ederal
C1aiIns in case no. 01-CV-669, Judge Francis M. Allegra.
ON MOTION
Before RADER, Ch£ef Judge, DYK and O’MALLEY, C£rcu,i£
Ju,dges.
PER CURIAM.
0 R D E R
The United States moves to dismiss the appeal be-
cause the appeal was untimely ii1ed. Benjamin Al1i

ALLI v. US 2
submits a response." The United States replies Benja-
min Alli submits a surreply. Benjamin Alli moves for an
enlargement of time to file an entry of appearance for
newly retained counsel The United States opposes in
part.
The Court of Federal Claims entered a RCFC 54(b)
judgment in the underlying case on June l1, 2010 in the
governments favor. BSA Corp_ filed its notice of appeal
more than one year later, on June 13, 2011.
An appeal from a judgment of the Court of Federal
Claims must be filed within 60 days after the entry of
judgment unless the time to file is tolled by the filing of a
timely motion for reconsideration in the trial court.
See 28 U.S.C. § 2522; Fed. R. App. P. 4. No such motion
was timely f1led. lnstead, on June lU, 201l, three days
before noticing the appeal to this court, Benjamin A]li
filed a document in the trial court entitled "motion for
relief from default judgment under rule 60(b)." That
motion was subsequently denied by the Court of Federal
Claims on July 22, 2011. Alli did not appeal that order.
The time limitation for filing a notice of appeal
is mandatory and jurisdictional Bowles v. RusseIZ, 551
U.S. 205 (2007) (the timely filing of a notice of appeal in a
civil case is a jurisdictional requirement that cannot be
waived); MdrandoIa U. Un,ited States, 518 F.3d 913 (Fed.
" The response purports to be submitted on behalf
of Benjamin Alli, Shaki Alli, and BSA Corporation.
However, Benjamin Alli may not as a pro se submit a
document on behalf of another individual or corporation
In any event, we have considered the submitted docu-
ment, which does not appear to address the untimeliness
of the appeal.

3
ALLI v. US
Cir. 2008) (applying Bowles to appeals from the Court of
Federal Claims).
Accordingly,
IT ls 0RDERED THAT;
(1) The motion to dismiss is granted
(2) Any other motions are denied as moot.
FOR THE CoURT
NOV 1 6 2011 /S/ Jan H0rb3_1y
Date J an Horbaly
Clerk
cc: Dawn E. Goodman, Esq. FlLEo
S
B@11J`amin A11i u.s.coum oFAPPo\1.sFoR
THE FEDERAL C!RGU|T
NOV 1 6 2011
24
JAN HDRBN.Y
CLERK